Order, Supreme Court, New York County (Stephen Crane, J.), entered September 14, 1994, which, to the extent appealed from, denied the third-party defendants’ motion to sever the third-party action, and order, same court and Justice, entered December 8, 1994, which denied plaintiffs motion to renew, unanimously affirmed, with one bill of costs.
Plaintiff has failed to demonstrate prejudice or that the limited discovery sought by the third-party defendants will unduly delay the damage trial or the balance of the action (CPLR 1010). Accordingly, the IAS Court did not improvidently exercise its discretion in denying the application to sever the third-party indemnity action (see, Shanley v Callanan Indus., 54 NY2d 52, 57). Concur—Ross, J. P., Nardelli, Tom and Mazzarelli, JJ.